Exhibit 10.3

 

Form of Employee Restricted Stock Unit Agreement

 

This Employee Restricted Stock Unit Agreement, dated as of             , 20
      (the “Grant Date”), between ServiceMaster Global Holdings, Inc., a
Delaware corporation, and the employee whose name appears on the signature
page hereof, is being entered into pursuant to the ServiceMaster Global
Holdings, Inc. Stock Incentive Plan.  The meaning of capitalized terms may be
found in Section 7.

 

The Company and the Employee hereby agree as follows:

 

Section 1.                                          Grant of Restricted Stock
Units

 

(a)                                             Confirmation of Grant.  Subject
to the terms of this Agreement, the Company hereby evidences and confirms,
effective as of the date hereof, its grant to the Employee of Restricted Stock
Units representing the right to receive the number of shares of Common Stock
specified on the signature page hereof.  This Agreement is entered into pursuant
to, and the terms of the Restricted Stock Units are subject to, the terms of the
Plan.  If there is any conflict between this Agreement and the terms of the
Plan, the terms of the Plan shall govern.

 

(b)                                             Employee Unit Account.  The
Company will establish a separate notional account for the Employee and will
record in such account the number of Restricted Stock Units awarded to the
Employee pursuant to this Agreement.

 

Section 2.                                           Vesting and Forfeiture

 

(a)                                             Based on Continued Employment. 
Except as otherwise provided in Section 2(b) or Section 2(c) of this Agreement
or in the Employment Agreement, the Employee’s Restricted Stock Units shall vest
in three equal installments on the first, second and third anniversaries of the
Grant Date subject to the Employee’s continued employment with the Company or
any Subsidiary through the applicable vesting date.

 

(b)                                             Effect of a Change in Control.

 

(i)                        In the event of a Change in Control occurring prior
to the third anniversary of the Grant Date, subject to the Employee’s continued
employment with the Company or any Subsidiary from the Grant Date to the date of
the Change in Control, any Restricted Stock Units that are unvested shall
automatically become vested.

 

(ii)                     If (x) the Employee’s employment with the Company is
terminated by the Company without Cause or by the Employee for Good Reason and
(y) (A) as of the effective date of such termination the Company is a party to
an agreement that, if consummated, would result in a Change in Control or
(B) the Employee reasonably demonstrates that such termination was in connection
with or in contemplation of the Company’s negotiation of such an agreement, and 
in each case such Change in Control

 

--------------------------------------------------------------------------------


 

is consummated, then the Company shall make a cash payment to the Employee equal
to the product of the Change in Control Price multiplied by the aggregate number
of shares covered by any Restricted Stock Units forfeited by reason of the
Employee’s termination of employment, to be paid as soon as reasonably
practicable, but in no event later than 30 days following the Change in Control.

 

(c)                                          Discretionary Acceleration.  The
Board, in its sole discretion, may accelerate the vesting of all or a portion of
the Restricted Stock Units at any time and from time to time.

 

(d)                                             Effect of Termination of
Employment.  Except as otherwise provided in Section 2(b)(ii) of this Agreement
or in the Employment Agreement, if the Employee’s employment with the Company
terminates for any reason (whether initiated by the Company or by the Employee),
any unvested Restricted Stock Units shall be forfeited, provided that if the
Employee’s employment is terminated in a Special Termination (i.e., by reason of
the Employee’s death or Disability), the Employee’s Restricted Stock Units shall
vest as to the number of Restricted Stock Units that would have vested on the
next anniversary of the Grant Date (assuming the Employee’s employment had
continued through such anniversary) multiplied by a fraction, the numerator of
which is the number of days elapsed since (x) the Grant Date, if the Special
Termination occurs on or prior to the first anniversary of the Grant Date, or
(y) the most recent prior anniversary of the Grant Date, if the Special
Termination occurs after the first anniversary of the Grant Date, and the
denominator of which is 365.

 

Section 3.                                          Dividend Equivalents

 

If the Company pays any cash dividend or similar cash distribution on the Common
Stock, the Company shall credit to the Employee’s account an amount equal to the
product of (x) the number of the Employee’s Restricted Stock Units as of the
record date for such distribution times (y) the per share amount of such
dividend or similar cash distribution on Common Stock.  Any cash amounts
credited to the Employee’s account shall be paid to the Employee on the
Settlement Date (as defined below).  If the Company makes any dividend or other
distribution on the Common Stock in the form of Common Stock or other
securities, the Company will credit the Employee’s account with that number of
additional shares of Common Stock or other securities that would have been
distributed with respect to that number of shares of Common Stock underlying the
Employee’s Restricted Stock Units as of the record date thereof.  Any such
additional shares of Common Stock or other securities shall be subject to the
same restrictions as apply to the Restricted Stock Units.

 

Section 4.                                          Settlement

 

Subject to Section 8(a), promptly following the date on which a Restricted Stock
Unit becomes vested, and in any event no later than March 15th of the

 

2

--------------------------------------------------------------------------------


 

calendar year following the calendar year in which such vesting occurs (the
“Settlement Date”), the Employee shall receive, without payment, one Settlement
Share in respect of each such Restricted Stock Unit.  On or before any
Settlement Date, unless otherwise determined by the Board, the Company and the
Employee shall enter into a Subscription Agreement that contains repurchase
rights, a voting proxy and transfer and other restrictions on the Settlement
Shares in the form then customarily used by the Company for such purpose;
provided that if the Employee has previously entered into a Subscription
Agreement containing such restrictions, then the Settlement Shares shall be
treated as “Shares” for purposes of that Subscription Agreement and shall be
subject to such restrictions.

 

Section 5.                                          Employee’s Representations
and Warranties

 

(a)                                             Access to Information, Etc.  The
Employee represents and warrants as follows:

 

(i)                        the Employee understands the terms and conditions
that apply to the Restricted Stock Units and the risks associated with an
investment in the Restricted Stock Units;

 

(ii)                     the Employee has a good understanding of the English
language; and

 

(iii)                  the Employee is an officer or employee of the Company or
one of its Subsidiaries.

 

(b)                                             No Right to Awards.  The
Employee acknowledges and agrees that the grant of any Restricted Stock Units
(i) is being made on an exceptional basis and is not intended to be renewed or
repeated, (ii) is entirely voluntary on the part of the Company and its
Subsidiaries and (iii) should not be construed as creating any obligation on the
part of the Company or any of its Subsidiaries to offer any Restricted Stock
Units in the future.

 

(c)                                              Investment Intention.  The
Employee represents and warrants that the Employee has been awarded the
Restricted Stock Units and any Settlement Shares delivered in respect thereof
for his or her own account for investment and not on behalf of any other person
or with a view to, or for sale in connection with, any distribution of the
Restricted Stock Units.

 

Section 6.                                           Restriction on Transfer;
Non-Transferability of Restricted Stock Units

 

The Restricted Stock Units are not assignable or transferable, in whole or in
part, and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise).  Any purported Transfer in violation of this Section 6 shall be void
ab initio.

 

3

--------------------------------------------------------------------------------


 

Section 7.                                           Certain Definitions  As
used in this Agreement, capitalized terms that are not defined herein have the
respective meanings given to them in the Plan, and the following additional
terms shall have the following meanings:

 

“Agreement” means this Employee Restricted Stock Unit Agreement, as amended from
time to time in accordance with the terms hereof.

 

“Cause” has the meaning given in the Employee’s employment agreement with the
Company.

 

“Company” means ServiceMaster Global Holdings, Inc., provided that for purposes
of determining the status of Employee’s employment with the “Company,” such term
shall include the Company and its Subsidiaries.

 

“Employee” means the grantee of the Restricted Stock Units, whose name is set
forth on the signature page of this Agreement; provided that where appropriate
to effectuate the intent of this Agreement, following an Employee’s death
“Employee” shall be deemed to include such person’s beneficiary or estate and
follow such Person’s Disability, “Employee” shall be deemed to include such
person’s legal representative.

 

“Employment Agreement” means that certain Employment Agreement, dated as of
June 14, 2013, by and between the Company and the Employee.

 

“Grant Date” has the meaning given in the Preamble.

 

“Plan” means the ServiceMaster Global Holdings, Inc. Stock Incentive Plan, as
previously adopted by the Company and as amended from time to time in accordance
with its terms.

 

“Restricted Stock Unit” means the contractual entitlement to Common Stock
evidenced by (and subject to the terms and conditions of) this Agreement.

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations.

 

“Settlement Date” has the meaning given in Section 4.

 

“Settlement Share” means a share of Common Stock delivered in respect of a
Restricted Stock Unit pursuant to Section 4.

 

“Transfer” has the meaning given in the Subscription Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 8.                                          Miscellaneous

 

(a)                                             Withholding.  The Company or one
of its Subsidiaries shall require the Employee to remit to the Company an amount
in cash sufficient to satisfy any applicable U.S. federal, state and local and
non-U.S. tax withholding obligations that may arise in connection with the
vesting of the Restricted Stock Units and the related issuance of the Settlement
Shares.  Notwithstanding the preceding sentence, if the Employee elects not to
remit cash in respect of such obligations, the Company shall retain a number of
Settlement Shares subject to the Restricted Stock Units then vesting that have
an aggregate Fair Market Value as of the Settlement Date equal to the amount of
such taxes required to be withheld (and the Employee shall thereupon be deemed
to have satisfied his or her obligations under this Section 8(a)); provided that
the number of Settlement Shares retained shall not be in excess of the minimum
amount required to satisfy the statutory withholding tax obligations (it being
understood that the value of any fractional share of Common Stock shall be paid
in cash).  The number of Settlement Shares to be issued shall thereupon be
reduced by the number of Settlement Shares so retained.  The method of
withholding set forth in the immediately preceding sentence shall not be
available (i) to the extent that, following a Public Offering, a facility is in
place by which the Employee may sell Settlement Shares in the public market to
satisfy such obligations or (ii) if withholding in this manner would violate any
financing instrument of the Company or any of its Subsidiaries; provided, that,
in the event that this clause (ii) shall apply, the Company shall use its
commercially reasonable efforts to take such actions as may be necessary or
appropriate to cause this clause (ii) no longer to apply.

 

(b)                                             Limitation of Benefits.

 

(i)                        Except as set forth in Section 8(b)(ii), if, whether
as a result of accelerated vesting, the grant of an Alternative Award or
otherwise, the Employee would receive any payment, deemed payment or other
benefit as a result of the operation of Section 2(b) that, together with any
other payment, deemed payment or other benefit the Employee may receive under
any other plan, program, policy or arrangement, would constitute an “excess
parachute payment” under Section 280G of the Code, then, notwithstanding
anything in this Agreement to the contrary, the payments, deemed payments or
other benefits the Employee would otherwise receive under Section 2(b) shall be
reduced to the extent necessary to eliminate any such excess parachute payment
and the Employee shall have no further rights or claims with respect thereto. 
If the preceding sentence would result in a reduction of the payments, deemed
payments or other benefits the Employee would otherwise receive under this
Agreement (together with any reductions under any other plan, program, policy or
arrangement) on an after-tax basis by more than 5 percent, the Company will use
its commercially reasonable best efforts to seek the approval of the Company’s
shareholders in the manner provided for in Section 280G(b)(5) of the Code and
the regulations thereunder with respect to such reduced payments or

 

5

--------------------------------------------------------------------------------


 

other benefits (if the Company is eligible to do so), so that such payments
would not be treated as “parachute payments” for these purposes (and therefore
would cease to be subject to reduction pursuant to this Section 8(b)); provided,
however, that if the Company seeks such approval on behalf of the Employee, the
Company’s request for the approval of such payments to the Employee shall be
submitted to the shareholders on a single slate with all other persons for whom
such approval is being sought, and not individually.  This Section 8(b) shall
cease to apply if the stock of the Company or any direct or indirect parent or
subsidiary of the Company becomes readily tradable on an established securities
market or otherwise within the meaning of 26 CFR 1.280G-1, Q/A-6.

 

(ii)                     Section 8(b)(i) shall only be applied to the Employee
if doing so places the Employee in a more favorable position, determined after
the payment of all taxes, including without limitation, the taxes required under
Section 4999 of the Code, than if Section 8(b)(i) were not applied.

 

(iii)                  This Section 8(b) shall, as applied to the Employee,
supersede Section 7.3 of the Plan.

 

(c)                                              Authorization to Share Personal
Data.  The Employee authorizes any Affiliate of the Company that employs the
Employee or that otherwise has or lawfully obtains personal data relating to the
Employee to divulge or transfer such personal data to the Company or to a third
party, in each case in any jurisdiction, if and to the extent appropriate in
connection with this Agreement or the administration of the Plan.

 

(d)                                             No Rights as Stockholder; No
Voting Rights.  The Employee shall have no rights as a stockholder of the
Company with respect to any Restricted Stock Units or Settlement Shares covered
by the Restricted Stock Units until the delivery of the Settlement Shares.

 

(e)                                              No Right to Continued
Employment. Nothing in this Agreement shall be deemed to confer on the Employee
any right to continue in the employ of the Company or any Subsidiary, or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate such employment at any time.

 

(f)                                               Notices.  All notices and
other communications required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given if delivered
personally or sent by certified or express mail, return receipt requested,
postage prepaid, or by any recognized international equivalent of such delivery,
to the Company or the Employee, as the case may be, at the following addresses
or to such other address as the Company or the Employee, as the case may be,
shall specify by notice to the other:

 

(i)                        if to the Company, to it at:

 

6

--------------------------------------------------------------------------------


 

ServiceMaster Global Holdings, Inc.
c/o The ServiceMaster Company

860 Ridge Lake Boulevard
Memphis, Tennessee  38120

Attention: General Counsel

Fax: (901) 597-8025

 

(ii)                     if to the Employee, to the Employee at his or her most
recent address as shown on the books and records of the Company or Subsidiary
employing the Employee.

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.  Copies of any notice or other communication given under this
Agreement shall also be given to:

 

Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, New York  10152
Fax:  (212) 407-5252
Attention:  David Wasserman

 

and

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Fax:  (212) 909-6836
Attention:  John M. Allen

 

(g)                                              Binding Effect; Benefits.  This
Agreement shall be binding upon and inure to the benefit of the parties to this
Agreement and their respective successors and assigns.  Nothing in this
Agreement, express or implied, is intended or shall be construed to give any
person other than the parties to this Agreement or their respective successors
or assigns any legal or equitable right, remedy or claim under or in respect of
any agreement or any provision contained herein.

 

(h)                                             Waiver; Amendment.

 

(i)                        Waiver.  Any party hereto or beneficiary hereof may
by written notice to the other parties (A) extend the time for the performance
of any of the obligations or other actions of the other parties under this
Agreement, (B) waive compliance with any of the conditions or covenants of the
other parties contained in this Agreement and (C) waive or modify performance of
any of the obligations of the other parties under this Agreement.  Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the

 

7

--------------------------------------------------------------------------------


 

party or beneficiary taking such action of compliance with any representations,
warranties, covenants or agreements contained herein.  The waiver by any party
hereto or beneficiary hereof of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any preceding or succeeding
breach and no failure by a party or beneficiary to exercise any right or
privilege hereunder shall be deemed a waiver of such party’s or beneficiary’s
rights or privileges hereunder or shall be deemed a waiver of such party’s or
beneficiary’s rights to exercise the same at any subsequent time or times
hereunder.

 

(ii)                     Amendment.  This Agreement may not be amended, modified
or supplemented orally, but only by a written instrument executed by the
Employee and the Company.

 

(i)                                                 Assignability.  Neither this
Agreement nor any right, remedy, obligation or liability arising hereunder or by
reason hereof shall be assignable by the Company or the Employee without the
prior written consent of the other.

 

(j)                                                Applicable Law.  This
Agreement shall be governed in all respects, including, but not limited to, as
to validity, interpretation and effect, by the internal laws of the State of
Delaware, without reference to principles of conflict of law that would require
application of the law of another jurisdiction.

 

(k)                                             Section and Other
Headings, etc.  The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

 

(l)                                                 Counterparts.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same instrument.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

 

Robert J. Gillette

 

 

 

 

Total Number of Shares

 

of Common Stock as to

 

which Restricted Stock

 

Units have been Granted

 

pursuant hereto:

[·]

 

9

--------------------------------------------------------------------------------